Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Paula McKemie Newcomb is suspended from the practice of law for 18 months, stayed after 90 days by a 15-month period of probation, subject to the following conditions: a. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning that status of her practice of law, a list of all matters that she handled during the respective quarter, and the nature and extent of her compliance with the conditions of probation; b. Respondent shall notify the Administrator within 14 days of any change of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding investigations; d. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; e. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct; f. Prior to the termination of the period of probation, respondent shall pay, or make arrangements to pay acceptable to the Administrator, the full amount of the judgments against her in the legal malpractice lawsuits filed by Dale Runnels on behalf of the estate of Beadie Flannigan, Alice Schlabowsky, Johnnie Dean Banks, Jr., and Linda Metheny; g. Prior to the completion of the period of probation, respondent shall successfully complete the course conducted by the Illinois Professional Responsibility Institute; h. Respondent’s practice of law shall be supervised by a licensed attorney or attorneys acceptable to the Administrator. Respondent shall notify the Administrator of the name and address of any and all attorneys with whom she establishes a supervisory relationship, and shall provide notice to the Administrator of any change in supervising attorneys within 14 days of the change. Respondent shall authorize the supervising attomey(s) to provide a report in writing to the Administrator, no less than every three months, regarding the nature of respondent’s work, the number of cases being handled by respondent, and the supervisor’s general appraisal of respondent’s continued fitness to practice law; and i. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining 15 months of the suspension shall commence from the date of the determination that any term of probation has been violated. Suspension effective June 10, 2005.